DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim recites a method for provisioning a securable device.
Exemplary claim 1 recites in part, 
in response to a first controller of a first securable device station receiving (1) an access indicia and (ii) rental parameter that enables the user to access a securable device located in at least two of the plurality of securable device stations from a user, communicating, by the first controller, the access indicia and rental parameter to a network address... 
The claim recites the limitations of 1) receiving data (an access indicia and rental parameters), and 2) communicating or transmitting the received data.
The receiving and communicating steps describe the provisioning of one or more securable device to a user. The receiving and communicating steps cover certain methods of organizing human activities (commercial or legal interaction – rental agreement). 
This judicial exception is not integrated into a practical application because the additional element of “enabling, by a second controller, the user to access a securable device at the second securable device station as provided by the rental parameter” simply describes the functionality of the second controller and does not describe that the user is allowed access to the second or additional securable device(s). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element simply describes one or more securable device stations (comprising a controller and one or more securable devices) for carrying out the judicial exception. In other words, the additional element amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "the second securable device" in line 11. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Appl. Pub. No. 2013/0119129 (Amdahl et al. - hereinafter Amdahl), and further in view of U.S Patent No. 6,879, 243 (Booth et al. - hereinafter Booth).

Referring to claim 1, Amdahl discloses a method of provisioning a securable device, said method comprising: 
providing a plurality of securable device stations, each securable device station including (i) a controller and (ii) a set of securable devices in local communication with the controller, the controller being configured to enable a user to initiate access to a securable device from a set of securable devices; and [See paragraphs 0021-0023, 0026-0029, Figs. 1 & 2] 
receiving, by a first controller of a first securable device station (i) an access indicia and (ii) rental parameter that enables the user to access a securable device located in at least two of the plurality of securable device stations from a user. [See paragraphs 0023, 0024, 0040, 0045]
Amdahl does not explicitly disclose the limitation: communicating, by the first controller, the access indicia and rental parameters to a network address that enables, by a second controller, the user to access a securable device at the second securable device station as provided by the rental parameter. 
Booth teaches a method with the limitation: communicating, by the first controller, the access indicia and rental parameters to a network address that enables, by a second controller, the user to access a securable device at the second securable device station as provided by the rental parameter. [See col. 8, lines 46-63; col. 4, lines 18-21]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Amdahl to have incorporated a local locker communication scheme as in Booth with the motivation of providing for the locker control units to communicate information amongst each other with accessing the administrative control server. [See Booth col. 8, lines 46-63; col. 4, lines 18-21] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687